UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
LENCO DIAGNOSTIC
LABORATORIES, INC.,

                      Plaintiff,
                                                  MEMORANDUM AND ORDER
       -against-                                  Case No. 15-CV-1435 (FB) (RML)

MCKINLEY SCIENTIFIC, INC.,
MOLECULAR MS DIAGNOSTICS,
LLC, ION TECHNOLOGY SUPPORT,
INC., and OPANS, LLC.

                       Defendants.
----------------------------------------------x
BLOCK, Senior District Judge:

       Plaintiff, Lenco Diagnostic Laboratories, Inc. (“Lenco”), moved to amend its

complaint to (1) add OpAns, LLC (“OpAns”), as a defendant and (2) add a claim

for negligent misrepresentation. Magistrate Judge Levy issued an order granting

leave to add OpAns as part of his jurisdiction over non-dispositive matters, see 28

U.S.C. § 636(b)(1)(A), and issued a Report and Recommendation (“R&R”)

recommending that leave to add the negligent misrepresentation be denied as futile,

see id. § 636(b)(1)(B).

       The R&R advised that objections were due within fourteen days and warned

that “[f]ailure to file objections within the specified time waives the right to appeal

the district court’s order.”          R&R 13.     The R&R was filed and served
simultaneously.    To date, no objections have been filed.           Indeed, Lenco

subsequently filed an amended complaint without a negligent misrepresentation

claim and a further amendment removing language that might be construed as such

a claim.

      Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.”). The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R. Accordingly,

the Court adopts it without de novo review.

      SO ORDERED.


                                              /S/ Frederic Block__________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
April 3, 2019


                                         2
